
	
		I
		111th CONGRESS
		1st Session
		H. R. 2674
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			June 3, 2009
			Mr. Poe of Texas (for
			 himself, Mr. Gallegly, and
			 Mr. Carter) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To protect children from sex
		  offenders.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting America’s Children Act of
			 2009.
		2.Byrne Grant
			 funding conditioned on certification of certain pre-trial release
			 protections
			(a)Limitation on
			 funding
				(1)Byrne grants
			 restrictedNotwithstanding any other provision of law, the
			 Attorney General shall not provide any funds authorized under subpart 1 of part
			 E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42
			 U.S.C. 3750 et seq.) (whether characterized as the Edward Byrne Memorial
			 Justice Assistance Grant Program, the Edward Byrne Memorial State and Local Law
			 Enforcement Assistance Programs, the Local Government Law Enforcement Block
			 Grants Program, or otherwise) to any State or unit of local government for any
			 fiscal year for which the State or unit of local government, respectively,
			 fails to meet the requirement under
			 subsection (b).
				(2)ReallocationAmounts not allocated under subpart 1 of
			 part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42
			 U.S.C. 3750 et seq.) to a State or unit of local government for failure to meet
			 the requirement under
			 subsection (b) shall be reallocated under
			 that subpart to States and units of local government that have not failed to
			 meet such requirement.
				(b)Requirement To
			 provide certification of pre-trial release protectionsFor
			 purposes of
			 subsection (a)(1), the chief executive
			 officer of a State or unit of local government shall submit to the Attorney
			 General for a fiscal year a certification, in accordance with such form,
			 manner, and time as specified by the Attorney General, that the laws of the
			 State or unit of local government, respectively, provide adequate protection
			 against the pre-trial release of individuals described in
			 subsection (c)(1). For purposes of the
			 previous sentence, in order to demonstrate adequate protection the
			 certification must provide that the laws of the State or unit of local
			 government, respectively, provide for at least the measures described in
			 subsection (c).
			(c)Pre-trial
			 release measures describedFor purposes of
			 subsection (b), the measures described in
			 this subsection, with respect to a State or unit of local government, are the
			 following:
				(1)A
			 measure that authorizes an appropriate judicial officer of the State or unit of
			 local government, respectively, to conduct a pre-trial detention hearing with
			 respect to any individual—
					(A)who at the time of
			 the hearing is charged with a State or local offense for conduct that, if the
			 conduct had occurred in the special maritime and territorial jurisdiction of
			 the United States would constitute an offense under section 1201, 2241, 2243,
			 or 2245, or chapter 109B or 110, of title 18, United States Code; and
					(B)who poses a
			 serious risk (as determined by such judicial officer) of—
						(i)fleeing;
						(ii)obstructing
			 justice or attempting to obstruct justice; or
						(iii)threatening,
			 injuring, intimidating, or attempting to threaten, injure, or intimidate a
			 potential witness, judge, magistrate, or juror involved.
						(2)A
			 measure that provides that an individual described in
			 paragraph (1) shall be detained prior to
			 trial for the period beginning at presentment and ending on either the last day
			 of the pre-trial detention hearing involved or the last day of any continuance
			 period, whichever is later.
				(d)Effective date;
			 transitionSubsection
			 (a) shall apply to funds authorized under subpart 1 of part E
			 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3750 et seq.) for the first fiscal year beginning after two years after the
			 date of the enactment of this Act, and for each subsequent fiscal year. To be
			 eligible for any funds authorized under such subpart for a fiscal year
			 beginning after the date of the enactment of this Act and before such first
			 fiscal year, a State or unit of local government shall submit to the Attorney
			 General a certification that the State or unit of local government,
			 respectively, has made reasonable efforts to ensure that the State or unit of
			 local government, respectively, will meet the requirement under
			 subsection (a)(1) by the first day of
			 such first fiscal year.
			
